department of the treasury washington dc contact person telephone number in reference to op e eo t date internal_revenue_service uil legend i u w_i w dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representative a the and donors trust exempt b establishing a organization sec_501 of education charitable_contributions from the donors during donors’ from donors’ estates upon the donors’ deaths agreement to income_tax section the advancement of receive trust lives and revenue code science and corpus under to distribute trust and health internal executed federal for the medical income trust from will have the a that the principal reason for creating the trust is to provide an entity donors’ estates and distribute the trust’s assets according to_ donors’ intention principally for the furtherance of education medical and health science receive charitable_bequests from will the article third section a the trust charitable relevant part exclusively science and educational_purposes that for of the trust agreement provides in is being established and operated health scientific medical and article third section b of the trust agreement one on such termination of for c section of any future more or of the internal_revenue_code tax code or the trust provides that assets shall be distributed section the corresponding the be distributed to to or shall exempt purposes within the meaning of ee federal government or to a state_or_local_government for a public purpose sec_4947 of the code provides that of subchapter_f of chapter for purposes of part ii other than sec_508 b and c and for purposes of this chapter a_trust that is not the unexpired exempt from taxation under sec_501 interests in which are devoted to the purposes and for which a deduction was described in sec_170 b allowed under sec_170 sec_2055 sec_2106 a or the corresponding provisions of prior_law shall be treated as an organization described in sec_501 all or more b b or c one of of of trust sec_53_4947-1 in b the foundation and similar excise_taxes regulations generally provides that sec_4947 subjects trusts which are not exempt from taxation under sec_501 all or part of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 b and which for which a deduction was allowed under have amounts sec_170 or to the same requirements and restrictions as are imposed on private_foundations to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations for purposes of this section a_trust shall be presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed under sec_170 sec_2055 sec_2106 a deduction would have been allowable under or if one of these sections the basic purpose of sec_4947 a b b sec_56 c c is of sections sec_1_508-1 purposes d of the regulations states that solely and a_trust described in section have to file the notice described in section however a_trust described in sec_501 which was be exempt under section it for d e and chapter a a organized after october a by reason of being described in sec_501 only if files such notice d a d does not shall sec_1_508-2 viii since a charitable_trust described in sec_4947 a required to d b gifts or bequests do not apply to such a_trust the regulations states that not sections i b which disallow deductions for and b sec_508 notice under file of is a the trust in this case is not exempt under sec_501 of the code because the trust agreement contains provisions which bo to or the one purposes more trust restrictions the trust’s unexpired interests are clearly indicate that all of the section devoted of c organization will b described in sec_501 and subject_to the same requirements and in addition gifts or bequests made to the trust will be allowable as deductions under sec_170 sec_545 b c a the trust is presumed in the absence of proof to the contrary to have amounts in trust for which a deduction was allowed those sections been allowable under a deduction would foundations described or private imposed treated have are on in as if an be as based on the information submitted and the representations made therein we rule as follows the trust is a non-exempt charitable_trust within the meaning of sec_4947 the code and sec_53_4947-1 of the regulations because all the unexpired interests of the trust are devoted to one or more of the purposes a c b deduction is allowable for contributions made such trust under sec_170 and sec_2055 described section and of in to contribution any individual donor contributing to the trust shall be allowed to deduct for the taxable_year during which the their contributions as a charitable_contribution to the extent of sec_170 b whichever shall apply because such trust is a private_foundation other than one that is described within the meaning of sec_170 b e ii or sec_170 d permissible limitations maximum trust made the the of is to any taxable_estate providing bequests legacies devises or transfers to the trust shall be allowed to deduct from the value of the gross_estate the amount of such charitable_contribution as provided for in sec_2055 of the code these rulings are directed only requested them sec_6110 may not be used or cited by others as precedent to the organization that of the code provides that they because this ruling may help resolve any questions regarding your exempt status you should keep a copy of this ruling letter in your permanent files if you have any questions please call the person whose name and telephone number appear in the heading of this letter sincerely robert c uerpor fr robert c harper jr chief exempt_organizations technical branch
